DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 12/02/2020 and which claims the benefit of the priority of US Provisional application 62/612,635 filed 01/01/2018 and is a CIP of PCT/IL2018051415 filed 12/31/2018 and a CIP of application 16/918,121 filed 07/01/2020.
Claim Status
Claims 1-8, and 10-20 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 102 – Withdrawn
The rejection of claims 1-4, 7-8, 15, and 17-20 under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by US 2012/0045449 (hereinafter “the ‘449 publication”) - IDS 12/02/2020 is withdrawn in view of applicants’ amendment to claim 1.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-20 are still rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 A1 (hereinafter “the ‘558 publication”) - IDS 12/02/2020 in view of US 2012/0045449 A1 (hereinafter “the ‘449 publication”) – IDS 12/02/2020 and US 2016/0101063 A1 (hereinafter “the ‘063 publication”).

‘558 teaches a method for treating graft versus host disease (GvHD) in a subject comprising administering a pharmaceutically acceptable formulation of a composition comprising alpha- 1 antitrypsin (AAT) (Claim 1 and para. [0010]. ‘558 further teaches that AAT is administered to the subject on day 1 of the administration period at a higher concentration dose than administered in one or more follow-on concentration doses (claim 1 and para. 
‘558 does not explicitly teach that the method is to reduce the risk of developing GvHD and does not teach reducing the cumulative incidence of non-relapse mortality.
The ‘449 publication teaches method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claim 1, 8 and para. [0014]). ‘449 further teaches that the composition is administered to the subject before transplantation, during transplantation, after transplantation or combination thereof (claim 2). In other embodiments, ‘449 teaches that AAT was administered to mouse models at a dose of 1, 2, or 4 mg per mouse of either hAAT or human albumin as control, as of 2 days prior to transplantation and then every other day through day 13 after transplantation [0196]. In other embodiments, ‘449 teaches that AAT was administered to mice at a doses of 3 mg 1 day before transplant and again 2 days after the transplant and every 72 hours for a total of 10 injections [0242]. This reads on pre-emptive treatment of instant claim 1. ‘449 further discloses that this method was chosen to determine whether administration of AAT affects the severity of GvHD and subsequent mortality from the condition [0196]. ‘449 discloses that AAT administration significantly reduced mortality from GvHD [0197, 0242]. ‘449 teaches that a subject may be 
With regards to cumulative incidence of non-relapse mortality, the examiner notes that both ‘558 and ‘449 publication teach that administration of AAT prevented death or mortality in general ([0010, 0015, 0064] of ‘449) and ([0055, 0061, 0079] of ‘558). This encompasses non-relapse mortality. Furthermore, the ‘063 publication teaches a method of preventing, ameliorating or treating graft-versus-host disease (GVHD), comprising the step of administering to a subject in need thereof a therapeutically effective amount of cannabidiol (abstract, claim 1). ‘063 further teaches that secondary end points monitored were cumulative incidence of chronic and severe chronic GVHD, non-relapse mortality (NRM), relapse incidence (RI), and overall survival (OS) [0076] and that cumulative incidences of relapse at 100 days, 6 months and 12 months after HCT were 12%, 22%, and 31%, respectively and that Non-relapse mortality at 100 days, 6 months and 12 months after HCT were 8.1%, 11.6%, and 11.6%, respectively [0080]. ‘063 teaches that overall survival rates at 100 days, 6 months and 12 months after HCT were 84%, 76% and 70%, respectively [0080]. ‘063 concludes that results obtained clearly indicate that administration of cannabidiol reduces the incidence and severity of acute and chronic GVHD after allogeneic stem cell transplantation [0082]. ‘’063 teaches that the method further comprises administering at least one additional therapeutic agent, including currently used drugs given to transplanted patients which may be combined with cannabidiol [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘558 and ‘449 and use an additional pharmaceutical active agent such as cannabidiol of ‘063 because ‘063 similarly 
Regarding claim 2, ‘449 publication teaches that the composition is administered to the subject before transplantation, during transplantation, after transplantation or combination thereof (claim 2, 17 and paragraphs [0012]).
Regarding claim 3 and 4, ‘449 publication teaches a method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (claim 1) and that the method further comprises one or more anti-transplant rejection agent, anti-inflammatory agent, immunosuppressive agent, immunomodulatory agent, anti-microbial agent, or a combination thereof (claim 3 and [0013]).

Regarding claim 6, ‘558 teaches that the subject may have steroid refractory GvHD (title, claims 1, 4, 12, 16 and [0010-0011, 0013, 0016, 0023, 0025-0026]).
Regarding claim 7, ‘449 publication teaches a method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claim 1, 8 and para. [0014]).
Regarding claim 8, ‘449 publication teaches the method for promoting prolonged graft survival and function in a subject [0019, 0029, 0042, 0055, 0057, 0068, 0094, and 0096].
Regarding claim 10, ‘558 publication teaches compositions can be used to pre-treat an organ, tissue or cell donor subject which can lead to reducing graft rejection in a recipient subject as well as reducing the risk of onset of GvHD in the recipient subject [0047].
Regarding claim 11, ‘558 publication teaches that the method was effective for reducing the risk of onset of GvHD in the recipient subject [0047]. Furthermore, ‘063 teaches that cumulative incidences of relapse at 100 days, 6 months and 12 months after HCT were 12%, 22%, and 31%, respectively and non-relapse mortality at 100 days, 6 months and 12 months after HCT were 8.1%, 11.6%, and 11.6%, respectively. In addition, the overall survival rates at 100 days, 6 months and 12 months after HCT were 84%, 76% and 70%, respectively [0080]. It would therefore be obvious to use AAT and canabidiol to reduce the risk of developing GVHD comprising reducing relapse.

Regarding claim 14, ‘558 teaches that the subject had hematopoietic cell transplantation (HCT) transplantation (claim 14, 18).
Regarding claim 15, ‘449 teaches the method where administration occurs after bone marrow transplantation (claims 4-7 and [0002, 0014, 0015 and 0042]).
Regarding claim 16, ‘558 further teaches that AAT is administered to the subject on day 1 of the administration period at a higher concentration dose than administered in one or more follow-on concentration doses (claim 1 and para. [0011], this reads on multiple dosage regimen.
Regarding claim 17 and 18, ‘449 teaches that administration of the pharmaceutical compositions of the present invention are administered orally, systemically, via an implant, intravenously, topically, intrathecally, intratracheally, intracranially, subcutaneously, intravaginally, intraventricularly, intranasally such as inhalation [0031, 0077 and 0083].
Regarding claim 19, ‘449 teaches that AAT is administered within two weeks of transplantation of the bone marrow cells (claim 7).
Regarding claim 20, ‘449 teaches that GVHD is acute GVHD (claim 1 and [0068]).

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that ‘063 is silent and does not mention use of AAT for such treatment, not to mention the surprising effect of AAT on reducing the cumulative incidence of non-relapse mortality. At most, the '063 publication simply teaches evaluation of the therapeutic effect by monitoring cumulative incidence of relapse, non-relapse mortality and overall survival rates at 100 days, 6 months and 12 months after transplantation (HCT) (see paragraph 0080 therein), while concluding that administration of cannabidiol reduces the incidence of GvHD (see paragraph 0082). Nowhere does the '063 publication specifically teach that cannabidiol reduced non- relapse mortality. According to the disclosure of the '063 publication, the study was designed without a control group of untreated transplanted patients. Thus, the '063 publication does not directly compare and does not demonstrate a reduction in the cumulative incidence of non- relapse mortality in treated patients versus control patients. Instead, the '063 publication recites statistics about non-relapse mortality in patients who already suffered from acute and chronic GvHD, stating that: "[n]on-relapse mortality in patients who develop acute GVHD has been estimated to be in the range of 28% to 92%" (see paragraph 0002) and that: "[t]he 3 year risk of non-relapse mortality in patients with chronic GVHD ranges from 28% to 48% depending on the extent of GVHD" (see paragraph 0003). Comparing these numbers to those disclosed in the '063 publication (i.e., 8.1%, 11.6%, and 11.6% of cumulative incidence of non-relapse mortality at 100 days, 6 months and 12 months, respectively) may mistakenly imply a reduction in non- relapse mortality and argues that this stands in contrast to the working Examples of the current application (see Example 3, as further detailed below), wherein high risk AAT-treated patients were directly compared to the control groups of low and high risk patients.
The arguments presented above have been fully considered but are unpersuasive because first, both the ‘558 and ‘449 publication teach that administration of AAT was 

Applicant further argues that even in view of the '063 publication teaching the evaluation of the therapeutic effect of cannabidiol by monitoring the cumulative incidence of non-relapse mortality, a skilled artisan would not have had any reasonable reason to assume that AAT would have an effect on non-relapse mortality, as there is no known common underlying biological mechanism for cannabidiol and AAT in general, and in particular, not one that can specifically explain or predict an effect in relation to non-relapse mortality and that a person skilled in the art would not find any motivation to combine the teachings of the '558 and '449 publications, which do not teach nor suggest that AAT treatment can reduce cumulative incidence of non-relapse mortality, with the teachings of the '063 publication, which is directed to use of cannabidiol in treatment of GvHD, does not show that that cannabidiol can reduce non-relapse mortality, and does not even mention the use of AAT for such purposes. Without hindsight, a person skilled in the art would not find any motivation to combine the teachings of the '558, '449 and '063 publications to arrive at claim 1, as currently amended.
The arguments are unpersuasive because both the ‘558 and ‘449 publication teach that administration of AAT was successful for treating a subject having GvHD or suspected of developing GvHD wherein the treatment reduces the incidence of or prevents mortality of a subject ([0010, 0015, 0064] of ‘449) and that AAT was successful to reduce symptoms or prevent mortality of the subject ([0055, 0061, 0079] of ‘558). Even though the cited references to not explicitly disclose the type of mortality being non-relapse mortality, the reference transplanted patients which may be combined with cannabidiol [0046]. As disclosed by ‘558 and ‘449, AAT is an agent given to transplanted patients which is also successful for treating and preventing GVHD. One of ordinary skill in the art would definitely be motivated to combine two agents that are known for treating and preventing GVHD. In addition, the instant claim 4 recites that the method of reducing the risk to develop GVHD comprising reducing the cumulative incidence of NRM further comprises one additional agent such as cannabis-based therapies. The teachings of ‘063 which include administering canabidiol render obvious the instant claims. The arguments are unpersuasive.

Applicant argues that as further support to the advantageous and inventive features of claim 1, it is clearly demonstrated in the working Examples of the present application that treatment of AAT can indeed surprisingly and unexpectedly reduce the cumulative incidence of non-relapse mortality. In particular, it has been surprisingly found that AAT reduces non-relapse mortality (NRM) in patients identified as being at high risk of developing GvHD (such as steroid resistant (SR) GvHD). Moreover, AAT prolonged the survival of high-risk patients, compared to matched control patients at high risk who were not treated with AAT. It is known that about 30-50% of patients undergoing allogeneic hematopoietic transplantation are prone (have a high risk) to develop GvHD and moreover SR GvHD. Hence, as disclosed herein, AAT is capable of improving the course of GvHD, increasing the survival rate of high-risk patients, and reducing the percentage of patients developing severe organ conditions. In particular, Example 3 clearly demonstrates that treatment with AAT induced a decrease in the six-month cumulative incidence of non-relapse mortality in study subjects compared to controls (10% vs. 16%, respectively; Figure 3A). All causes of non-relapse mortality are summarized in Table 4. Furthermore, treatment with AAT reduced the six-month cumulative incidence of the primary disease relapse compared to controls (7% vs. 18%, respectively; Figure 3B) and, as a result, 6-month overall survival was higher with AAT treated patients compared to controls (86% vs. 78%, respectively; Figure 3C). Thus, the working examples of the current application clearly demonstrate the advantageous and surprising AAT-induced beneficial effects post transplantation, by reducing incidence of, and even preventing, non-relapse mortality and, hence increasing overall survival. 
The arguments above are not persuasive because ‘449 discloses that AAT reduces the incidence of or prevents mortality of a subject [0010, 0015,] and ‘558 teaches that AAT reduced symptoms or prevent mortality of the subject [0055]. ‘558 further discloses data that show the effective of AAT in treating/preventing GVHD which also includes data from the control group [0026, 0057, and 00139]. Furthermore, applicant indicates that non-relapse mortality (NRM) is identified in patients at high risk of developing GvHD (such as steroid resistant (SR) GvHD) and the instant specification in paragraph [0018] discloses that Non-relapse mortality is closely related to non-responsiveness to steroids. However, ‘558 discloses that AAT was effective in treating and preventing steroid refractory GVHD (title, [0016, 0041]) and further that the .

Conclusion
Claims 1-8, and 10-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615